NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

SANDISK CORP.,
Plaintiff-Appellant,

V.

KINGSTON TECHNOLOGY CO., INC. AND
KINGSTON TECHNOLOGY CORP.,
Defendants-Cross Appellants.

2012-1384, -1421

Appeals from the United States District Court for the
Western District of Wisconsin in case no. 10-CV-0243,
Senior Judge Barbara B. Crabb.

ON MOTION

ORDER

Upon consideration of the parties’ joint motion for an
extension of time for the remaining briefing in this
appeaL

SANDISK CORP. V. KINGSTON TECHNOLOGY CO., INC. 2

IT Is ORDERED THAT:

The motion is granted The cross-appellants’ initial
brief is due October 12, 2012. The appellant’s reply brief
is due November 30, 2012; and the cross-appellants’ reply
brief is due December 21, 2012.

FoR THE CoURT

SEP 1 4 2012 /s/ Jan Horbaly
Date J an Horba1y
Clerk
cc: David M. Barkan, Esq.
Raoul D. Kennedy, Esq.
325
FlLED
""“r?+%"p'§f»€§£"&§%ts»r“°“
SEP 1 4 2012
JAN HURBA|.Y
CLERK